United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20209
                          Summary Calendar



WARREN PIERRE CANADY,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-1947
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Warren Pierre Canady, Texas prisoner # 723784, appeals the

district court’s denial of his 28 U.S.C. § 2254 petition in which

he challenged his conviction for theft.      As an initial matter,

Canady’s motions to supplement, which request that the record be

supplemented with documents already part of the record on appeal,

are DENIED.    His motion to file a supplemental reply brief is

GRANTED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20209
                                -2-

     Canady argues that he was denied a speedy trial.    Although

the 17-month delay is “presumptively prejudicial,” United States

v. Garcia, 995 F.2d 556, 560 (5th Cir. 1993), and Canady timely

asserted his right to a speedy trial, our review of the record

reveals that Canady failed to satisfy the other factors (reason

for the delay and resulting prejudice) announced in Barker v.

Wingo, 407 U.S. 514, 515, 530 (1972).     See Nelson v. Hargett, 989
F.2d 847, 852 (5th Cir. 1993); Cowart v. Hargett, 16 F.3d 642,

647 (5th Cir. 1994).   Accordingly, the judgment of the district

court is AFFIRMED.